         Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 1 of 35




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    SOUTH RIVER WATERSHED ALLIANCE,
    INC. and JACQUELINE ECHOLS,
         Plaintiffs,
                                                                Civil Action No.
                           v.
                                                               1:19-cv-04299-SDG
    DEKALB COUNTY, GEORGIA,
         Defendant.

                                OPINION AND ORDER

        This matter is before the Court on Defendant DeKalb County, Georgia’s

(DeKalb) motion to dismiss [ECF 30] and motion to strike [ECF 43]. Following a

careful review of the record, and with the benefit of oral argument, DeKalb’s

motion to strike is DENIED and its motion to dismiss is GRANTED.

I.      BACKGROUND

        The Court treats the following facts as true for purposes of this Order.1

Plaintiff South River Watershed Alliance, Inc. (South River) is a non-profit

membership organization which advocates to protect and restore the water quality




1     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
      to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
      inferences therefrom are construed in the light most favorable to the
      plaintiff.”).
        Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 2 of 35




and biodiversity of the South River and Chattahoochee River watersheds.2

Plaintiff Jacqueline Echols is a member of South River who uses the watersheds

for aesthetic, recreational, ecological, and biological purposes.3 DeKalb is a

political subdivision of the State of Georgia.4

      DeKalb owns and operates a Water Collection and Transmission System

(WCTS) designed to collect and transport wastewater to three locations:

(1) DeKalb’s Snapfinger Creek water treatment facility; (2) DeKalb’s Pole Bridge

Creek water treatment facility; and (3) the City of Atlanta’s R.M. Clayton water

reclamation center.5 Pursuant to specific effluent limitations set forth in National

Pollutant Discharge Elimination System (NPDES) permits issued by the Georgia

Environmental Protection Department (EPD), DeKalb is required to collect the

wastewater, transport it to these facilities, treat it, then discharge it into the

respective surface waters.6 According to Plaintiffs, DeKalb has repeatedly spilled




2   ECF 21, ¶ 9.
3   Id. ¶ 14.
4   Id. ¶ 15.
5   Id. ¶ 16.
6   Id. ¶ 17. The permits are as follows: NPDES Permit No. GA0024147 (Snapfinger
    Creek); NPDES Permit No. GA0026816 (Pole Bridge Creek); and NPDES
    Permit No. GA0039012 (R.M. Clayton) [id.].
            Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 3 of 35




wastewater—including untreated sewage—into surface waters before the

wastewater reached the treatment facilities.7

           On December 13, 2010, the United States and Georgia—on behalf of the

United States Environmental Protection Agency (EPA) and EPD, respectively—

filed a Complaint against DeKalb for violations of the CWA and Georgia Water

Quality Control Act (GWQCA) (hereinafter, the 2010 Complaint).8 The 2010

Complaint alleged that, since 2006, DeKalb’s WCTS experienced hundreds of

overflows of untreated wastewater—known as sanitary sewer overflows

(SSOs)9—that contained pollutants.10 Many of these overflows resulted in the

discharge of sewage into the South River and Chattahoochee watersheds.11

           On December 21, 2011, United States District Court Judge William S. Duffey

approved a Consent Decree executed by DeKalb, the EPA, and the EPD. United

States v. DeKalb Cnty., Ga., No. 1:10-CV-4039-WSD, 2011 WL 6402203 (N.D. Ga.



7    Id. ¶ 18.
8    United States v. DeKalb Cnty., Ga., No. 1:10-CV-04039-WSD, ECF 1 (Compl.).
9    There are two types of SSOs relevant to this action: (1) “spills,” which are SSOs
     that reach the waters of the United States or Georgia; and (2) “Other SSOs,”
     which do not reach those waters but generally occur as backups into homes
     [ECF 21, ¶¶ 22–23].
10   Id.
11   Id.
         Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 4 of 35




Dec. 20, 2011).12 The stated objectives of the Consent Decree are for DeKalb “to use

its best efforts to prepare and implement all plans, measures, reports, and

construction, maintenance, and operational activities . . . to achieve the goals of:

(1) full compliance with the CWA, the GWQCA, and the regulations promulgated

thereunder, and (2) the elimination of all SSOs.13 The Consent Decree required

DeKalb to pay a one-time civil penalty in the amount of $453,000 to the United

States and Georgia.14 It also required DeKalb to expend at least $600,000 on a

Supplemental Environmental Project benefiting areas impacted by prior

discharges.15

        The Consent Decree additionally contained numerous provisions requiring

DeKalb to remediate the WCTS. For example, the Consent Decree required DeKalb

to implement a comprehensive program to ensure effective Capacity,

Management, Operations, and Maintenance (CMOM), which included a

Continuing Sewer Assessment and Rehabilitation Program.16 The Consent Decree


12   Both South River and Echols intervened in the 2010 action to oppose entry of
     the Consent Decree.
13   United States v. DeKalb Cty., Ga., No. 1:10-CV-4039-WSD, ECF 39, at 11
     (N.D. Ga. Dec. 20, 2011).
14   Id. at 18.
15   ECF 39-7, at 61.
16   Id. at 19–20.
         Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 5 of 35




established timelines for DeKalb to develop and submit certain projects to the EPA

or EPD for review and approval, then once approved, for DeKalb to implement

the programs.17 As part of the Continuing Sewer Assessment and Rehabilitation

Program, DeKalb identified a list of “priority areas” that required more immediate

improvement. These highest priority areas were included in the CMOM program

and entitled the Priority Area Sewer Assessment and Rehabilitation Program

(PASARP).18 As of 2018, the PASAPR included approximately 838 miles of sewer

line, representing 31% of the sewer line in the WCTS.19 The Consent Decree

mandated that, within 8.5 years from its date of entry (i.e., June 20, 2020), DeKalb

identify, delineate, assess, and rehabilitate the WCTS in the priority areas.20 In

contrast, the remaining approximately 69% of sewer lines not included in the

priority areas (i.e., non-priority areas) were subject to assessment and

rehabilitation under an Ongoing Sewer Assessment and Rehabilitation Program.21




17   E.g., ECF 39-7, at 40–46.
18   Id. at 63–71.
19   Id. at 46; ECF 21, ¶ 28.
20   ECF 39-7, at 53; ECF 21, ¶ 26.
21   ECF 39-7, at 54–56; ECF 21, ¶ 29.
        Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 6 of 35




Unlike the priority areas, the Consent Decree contained no timetable or deadline

for DeKalb to assess and rehabilitate the non-priority areas.22

       At the time the Court entered the Consent Decree, DeKalb maintained a

flow and rainfall monitoring program that could be used to “assess capacity

availability in various sewer segments, and to prioritize sanitary sewers for

rehabilitation, repair and/or replacement.”23 The Consent Decree stated that

DeKalb “shall use the flow and rainfall monitoring data to develop a dynamic

hydraulic model.”24 The Consent Decree defined “model” as a “computer-based

dynamic hydraulic model.”25 The Consent Decree required DeKalb to integrate

computer-based dynamic hydraulic models for all sewer sheds into one model for

the entire WCTS by December 20, 2017.26




22   ECF 21, ¶ 30.
23   ECF 39-7, at 37.
24   Id. According to the Amended Complaint, a “sewer system hydraulic model is
     a mathematical model of a fluid introduced into a wastewater sewer at various
     rates and pressures . . . used to provide an understanding of the hydraulic
     behavior of the system under variable conditions so utilities can make
     informed decisions concerning planning and capital improvements.”
     [ECF 21, ¶ 34.]
25   ECF 39-7, at 38.
26   ECF 21, ¶ 37; ECF 39-7, at 39.
            Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 7 of 35




           The Consent Decree also contained a provision outlining the prospective

penalties that could be assessed against DeKalb in the event of noncompliance.

For example, for each spill of 10,000 gallons or less, a penalty of $500 may be

assessed.27 If a spill of more than 10,000 gallons occurs, a penalty ranging from

$500 to $2,000 may be assessed.28

           Since the Court’s entry of the Consent Decree, Plaintiffs allege DeKalb has

violated its terms—as well as the CWA and NPDES permits—in numerous ways.

For example, Plaintiffs allege and present evidence that, following entry of the

Consent Decree (i.e., 2012–2018), the frequency of sewage spills has met or

exceeded the number that occurred prior to the entry of the Consent Decree

(i.e., 2005–2011).29 Plaintiffs allege that, since July 25, 2014, there have been over

800 reported spills of untreated sewage from DeKalb’s WCTS into public

waterways.30 Plaintiff also allege that DeKalb intentionally missed the December

20, 2017 deadline in the Consent Decree to integrate computer-based hydraulic

models for all its sewer sheds—instead electing to implement a static hydraulic




27   ECF 39-7, at 69.
28   Id.
29   ECF 21, ¶¶ 61–63.
30   Id. ¶ 76.
        Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 8 of 35




model (also known as a “steady-state” hydraulic mode).31 The EPA and PED

expressly authorized DeKalb to implement the static model.32

       On July 15, 2019, Plaintiffs mailed DeKalb a notice letter, setting forth their

intent to file a citizen suit under the CWA.33 Plaintiffs subsequently initiated this

action on September 24, 2019.34 Plaintiffs filed their Amended Complaint on

February 24, 2020, asserting one count against DeKalb under the CWA and seeking

both monetary and injunctive relief.35 DeKalb filed the instant motion to dismiss

on March 9, 2020.36 On April 14, 2020, Plaintiffs filed their response in opposition

to DeKalb’s motion to dismiss.37 DeKalb filed its reply on May 11, 2020.38 On the

same day, DeKalb filed its motion to strike certain evidence relied on by Plaintiffs

in their response brief—i.e., a report from Randall Grachek and a declaration from




31   Id. ¶¶ 35, 37–38, 41.
32   Id. ¶ 42. Plaintiff allege that, in the absence of a dynamic hydraulic model for
     each watershed, DeKalb cannot rehabilitate the WCTS [id. ¶ 49].
33   Id. ¶¶ 4–5.
34   ECF 1.
35   ECF 21.
36   ECF 30.
37   ECF 40.
38   ECF 44.
         Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 9 of 35




Dustin Mimnaugh.39 Plaintiffs filed a response in opposition to DeKalb’s motion

to strike on May 26, 2020.40 DeKalb filed its reply on June 9, 2020.41

II.     DISCUSSION

        A.      DeKalb’s Motion to Strike

        DeKalb requests that the Court strike the report of Randall Grachek and the

declaration of Dustin Mimnaugh. DeKalb contends this evidence is not based on

either individual’s personal knowledge, but is instead impermissible speculation

dressed up as opinion testimony. DeKalb additionally asserts the evidence is

irrelevant to the resolution of the issues in this case. Plaintiffs, conversely, argue

the evidence should be considered because they set forth facts within the

knowledge of the offering individual.

        Motions to strike are governed by Federal Rule of Civil Procedure 12(f).

This rule permits the Court to “strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f). Motions to strike are disfavored and viewed as “a drastic remedy to be

resorted to only when required for the purposes of justice.” TracFone Wireless, Inc.




39    ECF 43.
40    ECF 47.
41    ECF 49.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 10 of 35




v. Zip Wireless Prod., Inc., 716 F. Supp. 2d 1275, 1290 (N.D. Ga. 2010) (citing Stephens

v. Trust for Pub. Land, 479 F. Supp. 2d 1341, 1346 (N.D. Ga. 2007)). See also TracFone,

716 F. Supp. 2d at 1290 (“Motions to strike . . . are often considered time wasters.”).

      Since Rule 12(f) only contemplates the striking of a pleading, this court

routinely finds that a motion to strike “is not the appropriate vehicle for

challenging the consideration of evidence.” Green v. ADCO Int’l Plastics Corp.,

No. 1:17-cv-337-WSD-LTW, 2017 WL 8810690, at *5 (N.D. Ga. Dec. 27, 2017), report

and recommendation adopted, No. 1:17-cv-337-WSD-LTW, 2018 WL 739794 (N.D. Ga.

Feb. 7, 2018). Put another way, “[m]otions, briefs or memoranda, objections, or

affidavits may not be attacked by the motion to strike.” Nelson v. Jackson, No. 1:14-

cv-02851-ELR-JFK, 2016 WL 9454420, at *1 (N.D. Ga. May 18, 2016), report and

recommendation adopted as modified, No. 1:14-cv-02851-ELR, 2016 WL 9455425

(N.D. Ga. June 30, 2016). See also id. (“Rather than filing a motion to strike as under

Rule 12, the proper method for challenging the admissibility of evidence in an

affidavit is to file a notice of objection to the challenged testimony.”). Nonetheless,

courts in this district generally forgive this procedural error, treating the motion

to strike as a notice of objection to the evidence that has been offered. Id. See also

Chavez v. Credit Nation Auto Sales, Inc., 966 F. Supp. 2d 1335, 1344 (N.D. Ga. 2013);

Exceptional Mktg. Grp., Inc. v. Jones, 749 F. Supp. 2d 1352, 1358 (N.D. Ga. 2010). The
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 11 of 35




Court finds this alternative persuasive for purposes of ruling on DeKalb’s motion

to dismiss. As such, DeKalb’s motion to strike is DENIED, but the Court will

consider the parties’ arguments concerning the probative value of the challenged

exhibits.

      B.     DeKalb’s Motion to Dismiss

      DeKalb argues that Plaintiffs’ claims are barred by the EPA’s and EPD’s

diligent prosecution of DeKalb’s alleged violations of the CWA and NPDES

permits in accordance with the Consent Decree. Plaintiffs, conversely, contend the

Consent Decree is insufficient to ensure DeKalb’s compliance with the CWA and

NPDES permits, and even if it is, the government is not diligently prosecuting

DeKalb for its violations.

             i.    Background on the CWA

      Congress enacted the CWA “to restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” Gwaltney of Smithfield, Ltd. v.

Chesapeake Bay Found., Inc., 484 U.S. 49, 52 (1987) (citing 33 U.S.C. § 1251(a)). The

CWA governs the discharge of pollutants into the navigable waters of the United

States. 33 U.S.C. § 1362(7). Section 1311 prohibits the “discharge of any pollutant”

from any point source in the absence of a permit authorizing such discharge.

§ 1311(a). The EPA may issue NPDES permits that allow the permitee to discharge
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 12 of 35




certain pollutants into waterways when the discharge would otherwise violate

the CWA. 33 U.S.C. § 1342. See also S. Fla. Water Mgmt. Dist. v. Miccosukee Tribe of

Indians, 541 U.S. 95, 102 (2004) (“Generally speaking, the NPDES requires

dischargers to obtain permits that place limits on the type and quantity of

pollutants    that    can        be   released   into    the    Nation’s     waters.”);

Black Warrior Riverkeeper, Inc. v. Cherokee Mining, LLC, 548 F.3d 986, 989 (11th Cir.

2008) (“The [NPDES] provides that an entity that wishes to discharge pollutants

into a particular waterway must obtain a permit from the Administrator of the

EPA to do so.”). The purpose of a NPDES permit is to transform generally

applicable provisions of the CWA into specific obligations on the part of an

individual polluter. Envtl. Prot. Agency v. California ex rel. State Water Res. Control

Bd., 426 U.S. 200, 205 (1976).

      Section 1365(a) authorizes private citizens to file a civil action against an

alleged polluter in violation of “an effluent standard or limitation under this

chapter” or “an order issued by the Administrator or a State with respect to such

a standard or limitation.” 33 U.S.C. § 1365(a). See also Legal Envtl. Assistance Found.,

Inc. v. Pegues, 904 F.2d 640, 642 (11th Cir. 1990) (“[A] citizen may bring a suit in

federal court against an alleged polluter for violation of the Act or a NPDES

permit.”). A private citizen’s ability to file suit “is a critical component of the
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 13 of 35




CWA’s enforcement scheme, as it permits citizens to abate pollution when the

government cannot or will not command compliance.” Envtl. Conservation Org. v.

City of Dallas, 529 F.3d 519, 526 (5th Cir. 2008) (citing Gwaltney, 484 U.S. at 62).

      Private citizens, however, do not possess the unfettered ability to file suit.

The CWA contains express limitations. Relevant here, a citizen-suit may not be

commenced:

             [I]f the Administrator or State has commenced and is
             diligently prosecuting a civil or criminal action in a court
             of the United States, or a State to require compliance with
             the standard, limitation, or order, but in any such action
             in a court of the United States any citizen may intervene
             as a matter of right.

§ 1365(b)(1)(B). This subsection is known as the “diligent prosecution” provision.

             ii.    Analysis

      DeKalb’s motion rises and falls on whether Plaintiffs’ claim is barred by the

EPA’s and EPD’s diligent prosecution of DeKalb’s CWA violations. The Court

finds Plaintiffs’ claim is barred and the Amended Complaint must be dismissed.

                    1.     The Applicable Motion to Dismiss
                           Standard

      As a threshold matter, there is an open question as to what standard governs

DeKalb’s motion to dismiss. DeKalb invokes both Rules 12(b)(1) and 12(b)(6). The

dichotomy is as follows: If the CWA’s diligent prosecution provision is a pre-
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 14 of 35




requisite to invoke the Court’s jurisdiction, then Rule 12(b)(1) controls. On the

other hand, if the diligent prosecution provision is not jurisdictional, but rather a

necessary element to the cause of action, then Rule 12(b)(6) applies. Neither the

Supreme Court nor the Eleventh Circuit has addressed this question, and other

federal courts have split in their analysis. Compare La. Envtl. Action Network v. City

of Baton Rouge, 677 F.3d 737, 749 (5th Cir. 2012) (“[T]he ‘diligent prosecution’ bar

is a nonjurisdictional limitation on citizen suits.”), with Friends of Milwaukee’s Rivers

& All. for Great Lakes v. Milwaukee Metro. Sewerage Dist., 556 F.3d 603, 606 (7th Cir.

2009) (hereafter, Milwaukee I) (“The Act strips the courts of subject matter

jurisdiction over citizens’ suits where the State has timely commenced judicial or

administrative enforcement actions.”). See also Ainsworth v. Cmty. Bible Church,

No. 1:10-cv-01964-SCJ, 2012 WL 13076749, at *3 (N.D. Ga. July 19, 2012)

(not deciding whether diligent prosecution provision of CWA is jurisdictional

because “applying the standard championed by Plaintiffs does not alter the

Court’s analysis of and conclusion on the merits of the Church’s motion”).

      In Louisiana Environmental Action Network, the Fifth Circuit embarked on an

extensive analysis of the legislative history underpinning the CWA, relevant

Supreme Court precedent dictating whether a provision is a jurisdictional or

claim-processing rule, and similar statutory provisions. 677 F.3d at 745–49. The
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 15 of 35




Fifth Circuit ultimately concluded that “Congress has not provided a clear

statement that the diligent prosecution bar is jurisdictional. Absent such a clear

statement from Congress, we hold that the diligent prosecution bar is a

nonjurisdictional limitation on citizen suits.” Id. at 749 (citing Arbaugh v. Y&H

Corp., 546 U.S. 500, 502 (2006) (“[W]hen Congress does not rank a statutory

limitation on coverage as jurisdictional, courts should treat the restriction as

nonjurisdictional in character.”)). As such, the Fifth Circuit concluded that

Rule 12(b)(6) governs the analysis of the diligent prosecution bar. Id. at 746 (“If the

provision is not jurisdictional, then [plaintiff] is protected by the safeguards of

Federal Rule of Civil Procedure 12(b)(6)—the district court is required to accept all

well-pleaded facts in [plaintiff’s] complaint as true and view the facts in the light

most favorable to [plaintiff].”). District courts in the Eleventh Circuit have since

adopted the Fifth Circuit’s reasoning. E.g., Coosa Riverkeeper, Inc. v. Oxford Water

Works & Sewer Bd., No. 2:16-cv-01737-JEO, 2017 WL 2619087, at *5 (N.D. Ala. June

16, 2017); Black Warrior Riverkeeper, Inc. v. Se. Cheese Corp., No. CV 16-0083-KD-B,

2017 WL 359194, at *5 (S.D. Ala. Jan. 24, 2017).

      The Court here finds the Fifth Circuit’s detailed analysis persuasive and

well-reasoned. Congress did not provide a clear statement in the CWA that the

diligent prosecution bar is a jurisdictional requirement. Absent such a statement,
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 16 of 35




the Court will treat the diligent prosecution provision as non-jurisdictional; as

such, DeKalb’s motion to dismiss is controlled by the standards applicable to Rule

12(b)(6).

                    2.    Rule 12(b)(6)

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)

(quoting Twombly, 550 U.S. at 570). A complaint is plausible on its face when a

plaintiff pleads sufficient factual content for the court to draw the reasonable

inference that the defendant is liable for the conduct alleged. Am. Dental Ass’n,

605 F.3d at 1289 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 17 of 35




that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A complaint must

also present sufficient facts to “‘raise a reasonable expectation that discovery will

reveal evidence’ of the claim.” Am. Dental Ass’n, 605 F.3d at 1289 (quoting Twombly,

550 U.S. at 556).

      At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). This principle, however, does not apply to legal conclusions.

Iqbal, 556 U.S. at 678.

      As a general rule, on a motion to dismiss pursuant to Rule 12(b)(6), if

“matters outside the pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ.

P. 12(d). See also Day v. Taylor, 400 F.3d 1272, 1275–76 (11th Cir. 2005) (“The district

court generally must convert a motion to dismiss into a motion for summary

judgment if it considers materials outside the complaint.”). The Eleventh Circuit,

however, recognizes three exceptions to this rule:

             First, conversion will not occur if the court properly takes
             judicial notice of attached exhibits. Second, a document
             attached to the pleadings as an exhibit may be
        Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 18 of 35




             considered if it is central to the plaintiff’s claim and the
             authenticity of the document is not challenged. Third, the
             conversion is harmless and does not require notice if the
             parties, inter alia, made all arguments and submitted all
             the documents they would have even with sufficient
             notice.

Adamson v. Poorter, No. 06-15941, 2007 WL 2900576, at *2 (11th Cir. Oct. 4, 2007)

(citations omitted). See also Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)

(“Our Rule 12(b)(6) decisions have adopted the ‘incorporation by reference’

doctrine . . . under which a document attached to a motion to dismiss may be

considered by the court without converting the motion into one for summary

judgment only if the attached document is: (1) central to the plaintiff’s claim; and

(2) undisputed.”).

       Here, DeKalb points the Court to evidence outside the four corners of the

Amended       Complaint:    (1)   documents     filed   in   the    2010    litigation;

(2) the 2011 Consent Decree; (3) the NDPES permits; and (4) documents

concerning the EPA’s and EPD’s enforcement of—and DeKalb’s performance

under—the Consent Decree.42 Plaintiffs relied on many of these documents—such

as the Consent Decree and NPDES permits in the Amended Complaint—to form

their claim. The review of these documents is therefore integral to the proper



42   See ECF 30-2 (table of exhibits attached to DeKalb’s motion to dismiss).
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 19 of 35




consideration and resolution of Plaintiffs’ claims and DeKalb’s defenses.

Moreover, these documents are all public records susceptible to judicial notice.

Universal Express, Inc. v. Sec. & Exch. Comm., 177 F. App’x 52, 53 (11th Cir. 2006)

(“Public records are among the permissible facts that a district court may

consider.”) (citing Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003)

(“The district court may take judicial notice of public records and may thus

consider them on a motion to dismiss.”). See also Henderson v. Sun Pharm. Indus.,

Ltd., 809 F. Supp. 2d 1373, 1379 (N.D. Ga. 2011) (“[T]he Court is permitted to take

judicial notice of documents made publicly available by a government entity.”).

Moreover, no party has raised a challenge as to the authenticity of any of these

documents. Therefore, the Court will consider DeKalb’s exhibits without

converting this motion to dismiss into one for summary judgment.

                   3.    Plaintiffs’ Claims Are Barred by the
                         Diligent Prosecution Provision.

      DeKalb asserts two arguments regarding the Consent Decree. First, DeKalb

contends the 2011 Consent Decree, standing alone, is enough to establish diligent

prosecution to bar Plaintiffs’ citizen suit. Second, DeKalb argues the EPA’s and

EPD’s ongoing efforts to require compliance with the Consent Decree establish

diligent prosecution.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 20 of 35




      To determine if a citizen suit is barred by the diligent prosecution provision,

the Court must undertake a two-part inquiry:

             First, a court must determine whether a prosecution by
             the state (or the EPA Administrator) to enforce the same
             ‘standard, order, or limitation’ was pending on the date
             that the citizens’ suit commenced. Second, if the answer
             to the previous question is affirmative, a court must also
             determine whether the prior pending action was being
             ‘diligently prosecuted’ by the state [or EPA] at the time
             that the citizens’ suit was filed.

Ohio Valley Envtl. Coal., Inc. v. Maple Coal Co., 808 F. Supp. 2d 868, 883 (S.D. W. Va.

2011) (citing 33 U.S.C. § 1365(b)(1)(B); Conn. Fund for Env’t v. Contract Plating Co.,

631 F. Supp. 1291, 1293 (D. Conn. 1986)). The Court addresses each prong in turn.

                    1.     The 2010 Complaint and 2011 Consent Decree Cover
                           the Same Standard, Order, or Limitation as Plaintiffs’
                           Citizen Suit.

      For the first prong, “the CWA’s diligent prosecution bar will prohibit citizen

suits during the actual litigation as well as after the litigation has been terminated

by a . . . consent decree.” Moss v. Sal Lapio, Inc., No. CV 19-3210, 2020 WL 3259983,

at *5 (E.D. Pa. June 16, 2020) (citing Godfrey v. Upland Borough, 209 F. Supp. 3d 804,

809-10 (E.D. Pa. 2016)). The litigation and subsequent consent decree “must seek

to enforce the same standard, limitation, or order as the citizen suit.” Appalachian

Voices v. Duke Energy Carolinas, LLC, No. 1:17-cv-1097, 2018 WL 6984857, at *4

(M.D.N.C. Aug. 13, 2018) (citing Cal. Sportfishing Prot. All. v. Chico Scrap Metal, Inc.,
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 21 of 35




728 F.3d 868, 874 (9th Cir. 2013)). See also Cox v. Bd. of Cnty. Comm’rs of Franklin

Cnty., 436 F. Supp. 3d 1070, 1079 (S.D. Ohio 2020) (“[A] diligent prosecution bar

only applies to those issues sought to be addressed in a citizen action that overlap

with those issues sought to be addressed by the government’s suit.”).

      To make this determination, “the court may rely primarily on a comparison

of the pleadings filed in the two actions.” Yadkin Riverkeeper, Inc. v. Duke Energy

Carolinas, LLC, 141 F. Supp. 3d 428, 440 (M.D.N.C. 2015). The Court’s comparison

“need not reveal identical claims for the action to cover the same standards and

limitations.” Id. A citizen suit is barred if it seeks to “enforce specific permit

conditions that fall within the scope of a broader agency enforcement action.”

Appalachian Voices, 2018 WL 6984857, at *4 (citing Cmty. of Cambridge Envtl. Health

& Cmty. Dev. Grp. v. City of Cambridge, 115 F. Supp. 2d 550, 556 (D. Md. 2000)).

      Here, a comparison of the 2010 Complaint and Plaintiffs’ Amended

Complaint, as well as the 2011 Consent Decree, reveals substantial overlap in the

standards and limitations on which the government and Plaintiffs base their

claims. There is no dispute that both actions concern impermissible sewage

discharges from the WCTS into the waterways of DeKalb County in violation of

the CWA and NPDES permits. In the 2010 Complaint, the EPA and EPD asserted
        Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 22 of 35




two claims against DeKalb for its violations of the CWA and NPDES permits.43

The 2010 Complaint sought injunctive relief to require DeKalb’s compliance by

rehabilitating portions of the WCTS.44 The subsequent 2011 Consent Decree levied

civil fines against DeKalb and established a schedule of future civil penalties to

deter future non-compliance.45 The Consent Decree also contained remediation

provisions.46

        Plaintiffs’ claim here is aimed directly at DeKalb’s continued violation of the

same CWA provisions and NDPES permits because of DeKalb’s ongoing

discharge of wastewater from the WCTS. As Plaintiffs’ counsel conceded at oral

argument, the entirety of Plaintiffs’ claims were covered in some fashion by the

2010 Complaint and 2011 Consent Decree. Therefore, the Court finds that the two

actions concern the same “standard, limitation, or order.”




43   United States v. DeKalb Cnty., Ga., No. 1:10-CV-04039-WSD, ECF 1
     (Complaint, ¶¶ 39–53).
44   Id. at 14.
45   ECF 39-7, at 18–19.
46   See generally id. at 19–56.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 23 of 35




                    2.       Plaintiffs Have Not Plausibly Alleged a Lack of
                             Diligent Prosecution.

      For the second prong of the analysis, the Court must ascertain whether the

EPA and EPD are diligently prosecuting the claims raised in their 2010 Complaint

and addressed by the 2011 Consent Decree. “A CWA enforcement prosecution will

ordinarily be considered ‘diligent’ if the judicial action is capable of requiring

compliance with the Act and is in good faith calculated to do so.” The Piney Run

Pres. Ass’n v. The Cnty. Comm’rs of Carroll Cnty., 523 F.3d 453, 459 (4th Cir. 2008).

Diligence is presumed. Id. (citing Friends of Milwaukee’s Rivers v. Milwaukee Metro.

Sewerage Dist., 382 F.3d 743, 760 (7th Cir. 2004) (hereafter, Milwaukee II). And the

“burden for proving non-diligence is heavy.” Ohio Valley Envtl. Coal., 808 F. Supp.

2d at 883. See also Piney Run, 523 F.3d at 459 (“This presumption is due not only to

the intended role of the government as the primary enforcer of the CWA, but also

to the fact that courts are not in the business of designing, constructing or

maintaining sewage treatment systems.”); Karr v. Hefner, 475 F.3d 1192, 1198 (10th

Cir. 2007) (“[O]ur evaluation of the EPA’s diligence is quite deferential. Citizen-

plaintiffs must meet a high standard to demonstrate that it has failed to prosecute

a violation diligently.”).

      The diligent prosecution bar “does not require government prosecution to

be far-reaching or zealous.” Piney Run, 523 F.3d at 459 (citing Karr, 475 F.3d at
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 24 of 35




1197). To meet their burden, Plaintiffs must do more than “show[ ] that the

agency’s prosecution strategy is less aggressive than [they] would like or that it

did not produce a completely satisfactory result.” Piney Run, 523 F.3d at 459.

See also Karr, 475 F.3d at 1197 (“Nor must an agency’s prosecutorial strategy

coincide with that of the citizen-plaintiff. . . . [C]itizens [are permitted] to act where

the EPA has failed to do so, not where the EPA has acted but has not acted

aggressively enough in the citizens’ view.”); N. & S. Rivers Watershed Ass’n, Inc. v.

Town of Scituate, 949 F.2d 552, 558 (1st Cir. 1991) (“[V]iolations may continue

despite everything reasonably possible being done by the State and Appellee to

correct them.”). Plaintiffs must instead show that the government’s actions are

incapable of requiring compliance with the applicable standards. Piney Run, 523

F.3d at 459.

      However, the government is not entitled to unlimited deference. The Court

cannot merely “accept[ ] at face value [ ] the potentially self-serving statements of

a state agency and the violator with whom it settled regarding their intent with

respect to the effect of the settlement.” Milwaukee II, 382 F.3d at 760. A citizen suit

is proper when “there is a realistic prospect that the violations alleged in its

complaint will continue notwithstanding the government-backed consent decree.”

City of Dallas, 529 F.3d at 528–29 (5th Cir. 2008). See also Yadkin Riverkeeper,
           Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 25 of 35




141 F. Supp. 3d at 441 (“To overcome this presumption, the citizen-plaintiff can

demonstrate a pattern of conduct in the state’s prosecution of the defendant that

could be considered dilatory, collusive or otherwise in bad faith.”).

           DeKalb’s first contention—that the existence of the 2011 Consent Decree

alone is sufficient to establish diligent prosecution—does not pass muster. As the

Consent Decree itself expressly states:

                This Consent Decree is not a permit, or a modification of
                any permit, under any federal, State, or local laws or
                regulations. The County is responsible for achieving and
                maintaining compliance with all applicable federal, state,
                and local laws, regulations and permits; and the
                County’s compliance with this Consent Decree shall be
                no defense to any action commenced pursuant to any
                such laws, regulations, or permits, except as set forth
                herein. The United States and the State do not, by their
                consent to the entry of this Consent Decree, warrant or
                aver in any manner that the County’s compliance with
                any aspect of this Consent Decree will result in
                compliance with provision of the CWA, 33 U.S.C. § 1251
                et seq., or with any other provisions of federal, state, or
                local laws, regulations, or permits.47

The Consent Decree additionally states that it does not “limit the rights of third

parties, not a party to this Consent Decree, against the County.”48 Neither South

River nor Echols were parties to the Consent Decree.


47   ECF 39-7, at 87–88.
48   Id.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 26 of 35




      Moreover, to permit a Consent Decree to automatically immunize a polluter

from all citizen suits would be to rewrite the CWA and diverge from clearly

established law. E.g., Borough of Upper Saddle River, N.J. v. Rockland Cnty. Sewer Dist.

#£1, 16 F. Supp. 3d 294, 325 (S.D.N.Y. 2014) (“[C]onsent orders between polluters

and enforcement agencies do not immunize polluters from citizen suits regarding

future violations.”). It is the Court’s duty to probe the government’s prosecutorial

vigor and events transpiring post-entry of the Consent Decree. See Milwaukee II,

382 F.3d at 760.

      DeKalb’s second argument—that the EPA’s and EPD’s ongoing efforts to

require compliance with the Consent Decree establish diligent prosecution—is

more persuasive. In support of their argument that the Consent Decree has not

been diligently prosecuted, Plaintiffs point to the following: (1) repeated sewage

discharges from the WCTS in both priority and non-priority areas; (2) DeKalb’s

failure to meet the June 20, 2020 deadline in the Consent Decree to rehabilitate the

WCTS in the priority areas; (3) the Consent Decree’s failure to establish a timeline

for DeKalb to rehabilitate the WCTS in non-priority areas; (4) the amount of civil

penalties levied by the EPA and EPD are too low to force DeKalb’s compliance

with the CWA and NPDES permits; and (5) DeKalb failed to implement a dynamic

hydraulic model to monitor the WCTS—as required by the Consent Decree—but
           Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 27 of 35




instead implemented a static hydraulic model with the express permission of the

EPA and EPD.

           Treated as true, Plaintiffs’ well-pleaded factual allegations and reasonable

inferences drawn therefrom are troubling. Plaintiffs have identified serious

problems with DeKalb’s WCTS that have caused the ongoing discharge of raw

sewage into public waterways. But the narrow question the Court must answer at

this juncture is whether Plaintiffs’ allegations, taken as true, overcome the heavy

presumption of diligence afforded to the government to state a plausible claim

under the CWA’s citizen suit provision. The Court finds Plaintiffs have not met

this burden.

           Plaintiffs point to evidence showing that, since entry of the Consent Decree,

discharges from the WCTS into the watersheds have not decreased in either

priority or non-priority areas.49 Hundreds of separate discharges occurred from

July 2014 through April 2019, dumping millions of gallons of untreated sewage

into the watersheds.50 However, such an “unsatisfactory result does not

necessarily imply lack of diligence.” Karr, 475 F.3d at 1197 (citing Scituate, 949 F.2d

at 558 (“[V]iolations may continue despite everything reasonably possible being


49   ECF 21-2; ECF 21-3; ECF 21-4.
50   Id.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 28 of 35




done by the State . . . to correct them.”); Milwaukee II, 382 F.3d at 759

(“[D]iligence does not require a state agency to have perfect foresight . . . the

statute does not require that the State succeed; it requires only that the State try,

diligently.”)).

       To the contrary, the evidence shows the government has repeatedly levied

fines against DeKalb for its noncompliance with the Consent Decree, CWA, and

NPDES permits. Between 2012 and 2018, the government assessed penalties

against DeKalb in the amount of $650,500 for 1,024 spills and $147,500 for

inaccurate reporting.51 This amount does not include the civil penalties that will

be—or have been—levied for DeKalb’s 2019 violations.

       Plaintiffs argue the dollar amount of the fines is too low. According to

Plaintiffs, it is more economically beneficial for DeKalb to continue polluting and

pay the fines than fork over the millions—perhaps billions—needed to actually fix

the sewer lines. Plaintiffs’ desire for DeKalb to be punished more for its continued

violations is outside the scope of the Court’s role in this case. The law is clear:

“[A] citizen-plaintiff cannot overcome the presumption of diligence merely by

showing that the agency’s prosecution strategy is less aggressive than [they]




51   ECF 30-5.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 29 of 35




would like or that it did not produce a completely satisfactory result.” Piney Run,

523 F.3d at 459. See also Karr, 475 F.3d at 1197 (“Nor must an agency’s prosecutorial

strategy coincide with that of the citizen-plaintiff.”); Scituate, 949 F.2d at 558

(“Merely because the State may not be taking the precise action Appellant wants

it to or moving with the alacrity Appellant desires does not entitle Appellant to

injunctive relief.”).

       Further, the Court does not possess the institutional expertise of the EPA

and EPD regarding sewer lines and wastewater discharges. Thus, “when

presented with a consent decree,” the Court “must be particularly deferential to

the agency’s expertise.” Piney Run, 523 F.3d at 459. See also Karr, 475 F.3d at 1197

(“Particularly when the EPA chooses to enforce the CWA through a consent

decree, failure to defer to its judgment can undermine agency strategy. If a

defendant is exposed to a citizen suit whenever the EPA grants it a concession,

defendants will have little incentive to negotiate consent decrees.”). An agreement

on the dollar amount of fines appropriate to deter future violations of the CWA

and NPDES permits is precisely the type of discretionary matter to which the

Court should defer to the EPA and EPD. Piney Run, 523 F.3d at 461 (stating the

state agency’s “agreement to accept a lower daily fine in the Consent Judgment

appears to be nothing more than a concession on the part of [the agency] in
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 30 of 35




exchange for other obligations . . . that are imposed on the County.”). See also City of

Dallas, 529 F.3d at 531 (citing Gwaltney, 484 U.S. at 61) (“The resulting consent

decree . . . represents the federal government’s discretionary resolution of the level

of penalty needed for the same environmental concerns raised by [plaintiff]. . . .

That [plaintiff] might have sought stiffer penalties against the City does not change

the result; [plaintiff] is not permitted to upset the primary enforcement role of the

EPA by seeking civil penalties that the Administrator chose to forego.”).

       As Plaintiffs point out, the schedule of fines in the Consent Decree is lower

than the statutory maximum penalties available under the CWA.52 To be sure, in

some instances a “lenient penalty that is far less than the maximum penalty may

provide evidence of non-diligent prosecution.” Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 890 F. Supp. 470, 491 (D.S.C. 1995) (“A penalty serves as a

successful deterrent only if potential violators believe that they will be worse off

by not complying with the applicable requirements.”). But Plaintiffs’ argument

regarding DeKalb’s alleged calculation to continue polluting and pay the lower

fines misses the point. The government has continually fined DeKalb for its

noncompliance and Plaintiffs have not alleged the bad faith needed to overcome



52   ECF 40, at 18–20. Compare ECF 39-7, at 68–75 (stipulated penalties), with
     40 C.F.R. § 19.4 (statutory civil penalties).
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 31 of 35




the heavy presumption of diligence. It is immaterial that the government could

have levied harsher penalties. E.g., City of Dallas, 529 F.3d at 530–31 (“[I]t is

significant that the consent decree imposed $800,000 in civil penalties on the City.

This does not represent the maximum penalty permissible under the statute.

However, even in the event of a successful citizen suit, the district court is not

bound to impose the maximum penalty afforded under the statute. . . . Thus, the

penalties imposed by the consent decree are arguably the same penalties that ECO

could have achieved in a successful citizen suit.”).

      Similarly, Plaintiffs argue the futility of the Consent Decree is evidenced by

(1) DeKalb’s failure to meet the June 20, 2020 deadline to rehabilitate the WCTS in

priority areas, and (2) the fact that the Consent Decree did not set forth specific

deadlines for DeKalb to rehabilitate the WCTS in non-priority areas. Plaintiffs’ first

rationale concerning DeKalb’s missed June 20 deadline fails for the same reason

as their reliance on the continued spills. As a threshold matter, “the fact that an

agency has entered into a consent decree with a violator that establishes a

prospective schedule of compliance does not necessarily establish lack of

diligence.” Piney Run, 523 F.3d at 459. Just because DeKalb missed the June 20,

2020 deadline does not mean the government lacked diligent prosecution.

Put another way, Plaintiffs cannot transmute DeKalb’s breach into factual
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 32 of 35




allegations of non-diligent prosecution by the government to state a plausible

CWA citizen suit.

      Plaintiffs’ second rationale concerning the non-priority areas is likewise

unavailing. The Court notes that the premise of Plaintiffs’ argument is

undisputed—unlike priority areas, the Consent Decree does not establish a

timeline for DeKalb to stop spills, or rehabilitate the WCTS, in non-priority areas.

But Plaintiffs’ precise argument has been previously rejected. Piney Run, 523 F.3d

at 461 (“[T]he Association’s complaint about the absence of a final compliance

deadline in the Consent Judgment is unavailing.”). The absence of a strict timeline

for DeKalb to remediate the WCTS in non-priority areas seems to be another

concession made by the government to reach the totality of the Consent Decree,

which the Court must respect. Karr, 475 F.3d at 1197 (“[P]articularly when the EPA

chooses to enforce the CWA through a consent decree, failure to defer to its

judgment can undermine agency strategy. . . . An Administrator unable to make

concessions is unable to obtain them.”). Moreover, the fact that DeKalb (and to

some extent, the EPA and EPD) are not “moving with the alacrity” Plaintiffs would

like to fix the WCTS in non-priority areas does not entitle Plaintiffs to pursue a

citizen suit in the face of the Consent Decree. Scituate, 949 F.2d at 558.

See also Se. Cheese Corp., 2017 WL 359194, at *8 (citing Cherokee Mining, 637 F. Supp.
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 33 of 35




2d at 989 (“Riverkeeper cannot overcome the diligent prosecution bar “simply by

criticizing the consent order as somehow inadequate, and by asking this court to

assume a supervisory role over” the government and alleged polluter)).

      Finally, Plaintiffs argue DeKalb’s implementation of a static hydraulic

mode—rather than a dynamic hydraulic model as required by the Consent

Decree—with the EPA’s and EPD’s permission, demonstrates a lack of diligent

prosecution. This raises an issue regarding DeKalb’s alleged breach of the Consent

Decree, not a freestanding violation of the CWA or the NPDES permits.

Nonetheless, while DeKalb is admittedly not complying with the Consent

Decree—with the express permission of the government—the implementation of

a dynamic or static hydraulic model is precisely the type of decision best left to the

discretion of the government agencies possessing the necessary institutional

expertise. See Piney Run, 523 F.3d at 459; Karr, 475 F.3d at 1197. And similarly,

Plaintiffs cannot maintain this citizen suit merely because they strongly believe—

perhaps rightly—that DeKalb is taking less effective measures than it should to

achieve the overall goal. See Piney Run, 523 F.3d at 459; Karr, 475 F.3d at 1197;

Scituate, 949 F.2d at 558. See also Se. Cheese Corp., 2017 WL 359194, at *7

(“Riverkeeper cannot overcome the presumption of diligence merely by showing

. . . that [the government agency] is not requiring the same modifications that it
       Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 34 of 35




desires.”); Roanoke River Basin Ass’n v. Duke Energy Progress, LLC, No. 1:16-cv-607,

2017 WL 5654757, at *6 (M.D.N.C. Apr. 26, 2017) (“The role of the Court is not to

second-guess strategic litigation decisions employed by the agency in prosecuting

its enforcement action.”).

      At bottom, the Court does not take lightly Plaintiffs’ allegations and

evidence of DeKalb’s repeated discharge of sewage into public waterways.

Plaintiffs, understandably, want DeKalb to take more aggressive, effective, and

immediate actions to ameliorate the WCTS and eliminate these discharges. This is

hardly a controversial or indefensible position. But the Court’s agreement with

Plaintiffs’ ultimate goals does not change the regulatory scheme enacted by

Congress in the CWA. Plaintiffs’ claims substantially cover the same alleged

violations for which the EPA and EPD are already prosecuting DeKalb. And

Plaintiffs have failed to allege any facts that could plausibly overcome the heavy

presumption of diligence afforded to the EPA and EPD. As such, Plaintiffs cannot

maintain this citizen suit as a matter of law.

      Plaintiffs, however, are not completely without remedy. Based on DeKalb’s

continued discharges and non-compliance with the Consent Decree, the

government and DeKalb have reached an agreement in principle to amend the
         Case 1:19-cv-04299-SDG Document 57 Filed 08/31/20 Page 35 of 35




Consent Decree.53 This process will culminate in a public notice-and-comment

period and proposed amended Consent Decree, which the Court may approve or

reject. Plaintiffs, as intervenors in the 2010 litigation, have the right to have their

voices heard before the Court makes such a determination, and the Court invites

Plaintiffs to do so. Based on the structure of the CWA, that is the correct forum for

Plaintiffs’ concerns, not this independent citizen suit.

III.     CONCLUSION

         DeKalb’s motion to strike [ECF 43] is DENIED and motion to dismiss

[ECF 30] is GRANTED. The Clerk is DIRECTED to close the case.

         SO ORDERED this the 31st day of August 2020.


                                                      Steven D. Grimberg
                                                United States District Court Judge




53     United States v. DeKalb Cnty., Ga., No. 1:10-CV-4039-SDG, ECF 53 (Status
       Report).
